Lenk, J.
(dissenting, with whom Ireland, C.J., and Duffly, J. join). This case is before us on a somewhat curious and incomplete set of facts. The police, who had several active arrest warrants for the defendant, thought he was likely to be found in a third party’s home. The record is silent both as to the identity of that third-party householder and as to how the defendant came to be in the house.1 In any event, in order to ascertain whether the defendant was in fact present in the unknown third party’s home before executing the arrest warrants, a police officer disguised as a Verizon worker entered upon the curtilage of the house without a search warrant and, as a result, confirmed the defendant’s presence inside the home. Using the information gained from this search, the police obtained a “no-knock” search warrant for the third party’s home, which they executed at about 5:30 a.m. the following morning. A number of State and local police officers, including two special tactical operation (STOP) unit entry teams, with the use of battering rams, broke down the front and back doors and entered the third party’s home with a show of force. They arrested the defendant and another man, apparently also not the homeowner. Police observed what were thought to be drugs in plain view and returned later with another search warrant to seize the contraband, all of which the defendant seeks to suppress.
Given that the sanctity of the home is of central concern in jurisprudence concerning the Fourth Amendment to the United States Constitution and art. 14 of the Massachusetts Declaration of Rights, any warrantless police entry into a home is presumptively illegal. “[Pjrivate residences are places in which the individual normally expects privacy free of governmental intrusion not authorized by a warrant .... Our cases have not deviated from this basic Fourth Amendment principle.” United States v. Karo, 468 U.S. 705, 714 (1984). See Commonwealth *57v. Lopez, 458 Mass. 383, 389-390 (2010). Having been charged with illegally possessing drugs that were seized during the search of the third party’s home, the defendant has automatic standing to bring a motion to suppress the seized contraband. See Commonwealth, v. Mubdi, 456 Mass. 385, 392-393 (2010).2
While not quarreling with the proposition that the warrantless “Verizon worker” search for information may well have been unconstitutional,3 the court today holds that the defendant may not challenge it or the ensuing search warrant permitting police to enter the third party’s home for the purpose of arresting him. It is the court’s position that, irrespective of the defendant’s connection to the house, only the householder — and only if he, too, is arrested and charged with a crime4 — may insist upon a valid search warrant in such circumstances. The only challenge that one in the defendant’s position may now bring is as to whether police had a reasonable belief that the defendant was *58present in the third party’s home before entering it to execute the arrest warrant. In rebuffing such a challenge, however, the court also holds that the police are free to use information they may have gleaned from a prior unconstitutional search of the third party’s home in order to show their reasonable belief that the defendant was present in the third party’s house when they entered.
The upshot of today’s decision is that, unless the third-party householder is himself arrested when the police execute an arrest warrant for someone else in his house, there will be no consequence if police have not secured the requisite valid search warrant before entering that house. Improperly obtained evidence will not be excluded, and improper police conduct will not be deterred.5 Where police are not interested in pursuing a case against the third-party householder, and the arrestee whom they reasonably believe to be present cannot challenge the absence or validity of a search warrant, police will have little if any incentive to obtain a search warrant before entering the third party’s house. And, in forming that reasonable belief as to the suspect’s presence in the third party’s house, police may now — also without consequence in such circumstances — physically intrude upon the third party’s property to obtain confirmatory information. Chiefly because the court’s decision undermines the security of third-party householders, I respectfully dissent.
The facts here, as the court notes, fall outside the decisions of the United States Supreme Court in both Payton v. New York, 445 U.S. 573, 574-575 (1980) (Payton), and Steagald v. United States, 451 U.S. 204, 205-206 (1981) (Steagald), and neither *59requires the result the court reaches. Payton, supra at 574, was the Court’s response to a State’s statutes permitting police to make warrantless entry into a suspect’s own home in order to arrest him. The Court determined that the Fourth Amendment required more: a magistrate’s determination that probable cause existed, something that an arrest warrant provides. Id. at 602-603. “If there is sufficient evidence of a citizen’s participation in a felony to persuade a judicial officer that his arrest is justified, it is constitutionally reasonable to require him to open his doors to the officers of the law. Thus, for Fourth Amendment purposes, an arrest warrant founded on probable cause implicitly carries with it the limited authority to enter a dwelling in which the suspect lives when there is reason to believe the suspect is within.” Id. In Steagald, supra at 214 n.7, decided a year later, the Court explained that “[bjecause an arrest warrant authorizes the police to deprive a person of his liberty, it necessarily also authorizes a limited invasion of that person’s privacy interest when it is necessary to arrest him in his home.” Id. at 214 n.7. There is no need, in other words, for a search warrant as well as an arrest warrant when entering the suspect’s own home for the limited purpose of executing an arrest warrant for him.6
The situation is quite otherwise in a third party’s home, and the Court in Steagald clarified that, under the Fourth Amendment, police may not, absent consent or exigent circumstances, legally search for the subject of an arrest warrant in the home of a third party without first obtaining a search warrant. Id. at 205-206. In Steagald, however, the householder was himself arrested, along with the subject of the arrest warrant, and was *60thus able to challenge the absence of a search warrant. Id. at 206-207.
Because neither Steagald nor Payton involved a challenge by the subject of the arrest warrant executed in a third party’s home absent a valid search warrant, neither answers the question now before us. The court answers it by adopting the view, one shared by a number of courts,7 that the subject of an arrest warrant present in a third party’s home does not have a right to insist that a valid search warrant be obtained before entry can be made. In doing so, the court in essence adopts the pithy observation of Justice Kass, writing for the Appeals Court in Commonwealth v. Allen, 28 Mass. App. Ct. 589, 593 (1990), that “[i]t would produce an unacceptable paradox to afford the subject of an arrest warrant greater protection in the home of another than in his or her own home.” While this reasoning is not without some force, it ultimately does not yield a satisfactory answer to the question before us. It does not take into account further Fourth Amendment jurisprudence that should also frame the analysis, and it fails to give due weight to the third-party householder’s right to protection from unreasonable searches of his home, an interest at the core of the Fourth Amendment.
Ten years after the Payton decision, the United States Supreme *61Court held in Minnesota v. Olson, 495 U.S. 91, 99-100 (1990), that the warrantless arrest of an overnight guest in a third party’s home violated the Fourth Amendment. The defendant’s status as an overnight guest provided him a legitimate expectation of privacy in the third party’s home like that enjoyed by the householder, enabling both to be free in that place from unreasonable searches and seizures. Id. at 98-99. The defendant accordingly had the right to insist upon a search warrant before the police could enter to arrest him. Id. at 100. In Minnesota v. Carter, 525 U.S. 83, 90-91 (1998), the Court continued to acknowledge that overnight guests in a home, and certain other social guests, may claim the protection of the Fourth Amendment. A majority of the Court concluded, on the facts presented, that the respondents, who were briefly in a third party’s home during the day to bag cocaine together, did not share the householder’s legitimate expectation of privacy and thus could not claim Fourth Amendment protection. Id.
As mentioned earlier, the facts here are consistent with the defendant’s status as an overnight guest, even assuming that any legitimate expectation of privacy in the third party’s home need be shown. But see Commonwealth v. Mubdi, 456 Mass. 385, 393 (2010). Rather than extend the reach of Payton, which should be confined to situations involving the execution of arrest warrants within the arrestee’s own home, I would give full effect to the protections afforded third party householders in Steagald. I would allow a defendant who is a guest in a third party’s home, and arrested while there pursuant to an arrest warrant, to challenge whether police had a valid warrant to search the home.
I reach this conclusion persuaded in good part by the reasoning of Justice Ginsburg, writing for the dissent in Minnesota v. Carter, 525 U.S. 83, 106 (1998). Justice Ginsburg observed that, by undermining the security of the respondents, the Court was also thereby undermining the security of the home resident herself. Id. Concluding that the “guest should share his host’s shelter against unreasonable searches and seizures,” the dissent “responds to the unique importance of the home — the most essential bastion of privacy recognized by the law.” Id. Concerned that the Court’s approach causes a homedweller to “place[] her
*62own privacy at risk. . . when she opens her home to others, uncertain whether the duration of their stay, their purpose, and their ‘acceptance into the household’ will earn protection” from unreasonable searches and seizures, id. at 107, the dissent would avoid this risk by “retaining] judicial surveillance over the warrantless searches today’s decision allows.” Id. at 112. I would do the same here, agreeing with Justice Ginsburg that, “[a]s I see it, people are not genuinely ‘secure in their. . . houses . . . against unreasonable searches and seizures,’ [Fourth Amendment to the United States Constitution], if their invitations to others increase the risk of unwarranted governmental peering and prying into their dwelling places.” Id. at 108.

The record reflects that the house was not the defendant’s residence. On at least one occasion, however, the defendant slept overnight in a basement room at the house, and had previously made use of the first floor bathroom, facts consistent with his being a social guest. Further, the Commonwealth does not contend that the defendant was unlawfully in the house or had no right to be there. See Commonwealth v. Mubdi, 456 Mass. 385, 393 n.8 (2010) (exception to automatic standing where defendant had no right to be in house where evidence was found).


Under art. 14 of the Massachusetts Declaration of Rights, automatic standing permits a defendant charged with illegally possessing drugs or firearms seized during a search to “succeed in suppressing such evidence where the search was unconstitutional, regardless of whether he has a subjective or objectively reasonable expectation of privacy in the place where the drugs or firearms were found.” Commonwealth v. Mubdi, supra at 393. Nonetheless, the defendant “still must show that there was a search in the constitutional sense, that is, that someone had a reasonable expectation of privacy in the place searched” (emphasis in original). Id. Here, the unknown third-party householder certainly had such an expectation of privacy, as did the defendant for that matter, insofar as he was an overnight guest. See Minnesota v. Olson, 495 U.S. 91, 99-100 (1990).


See United States v. Jones, 132 S. Ct. 945, 949 (2012) (physical intrusion by government onto occupied private property for purpose of obtaining information is search within meaning of Fourth Amendment).


The apparently unarrested third-party householder here, whose doors were battered down after police trespassed on his property to gather information, has as his only recourse the somewhat toothless civil action for damages. See Meltzer, Deterring Constitutional Violations by Law Enforcement Officials: Plaintiffs and Defendants as Private Attorneys General, 88 Colum. L. Rev. 247, 284 (1988) (“[T]he conditions of constitutional tort litigation for harm caused by law enforcement officials are ones in which the deterrent effect is likely to be on the low side. The potential plaintiffs .... are unlikely to bring suit for harm suffered, whether because of ignorance of their rights, poverty, fear of police reprisals, or the burdens of incarceration. Moreover, in many cases the harm suffered by individuals from the constitutional violation itself may be small, widely dispersed, and intangible, providing little incentive for potential plaintiffs to sue . . .”).


As noted earlier, we know little about how the defendant came to be at the third party’s house, which is perhaps neither atypical nor surprising when the third party is not also arrested. Because today’s decision will have widespread consequences for householders in that situation, it is helpful to consider an example that may better illustrate the problem. Consider grandparents whose twenty year old grandson has dropped by for a visit and spends the night. Unbeknownst to them, the police have a warrant for his arrest. The police have no interest in arresting the grandparents or in gathering evidence against them. To confirm that the grandson is present, as a tipster has suggested, the police enter upon the back porch and look inside a window. Seeing the grandson, they enter his grandparents’ home without knocking and they arrest him. Under today’s decision, the warrantless entry and the trespass to gather information will go unchallenged and undeterred.


I have no doubt, however, that had the police first made a warrantless entry onto the suspect’s private property— say, his back porch— to search for information as to whether he was at home, that search would fall outside the “limited authority” police have under Payton v. New York, 445 U.S. 573, 602-603 (1980) (Payton), to enter his home to effect his arrest under the auspices of an arrest warrant. See Maryland v. Buie, 494 U.S. 325, 330, 334-336 (1990) (arrest warrant provides police justification to search only areas “in the house that [the defendant] might have been found”); Steagald v. United States, 451 U.S. 204, 212-213 (1981) (Steagald) (arrest warrant primarily serves to protect individual from unreasonable seizure while search warrant safeguards individual’s interest in privacy of his home against unjustified police intrusions).


This view, however, is not without its critics. As the United States Court of Appeals for the First Circuit observed in United States v. Weems, 322 F.3d 18, 23 n.3 (1st Cir.), cert. denied, 540 U.S. 892 (2003):
“Steagald itself says that ‘most modem commentators agree that a search warrant is necessary to fully protect the privacy interests of third parties when their home is searched for the subject of an arrest warrant.’ [Steagald, supra at 208 n.3] (citing commentators). The leading treatise describes analyses that would not apply Steagald to the arrestee’s claim as ‘bizarre reasoning [which] would render the Steagald mle a virtual nullity.’ 5 W.R. LaFave, Search and Seizure, § 11.3(b), at 143 (3d ed. 1996). ‘If individuals are precluded from objecting to warrantless entries and searches of homes by their lack of standing, little incentive remains for law enforcement to comply with the warrant rules announced in Payton and Steagald.’ J.D. Harbaugh & N.L. Faust, ‘Knock on Any Door’ — Home Arrests After Payton and Steagald, 86 Dick. L. Rev. 191 (1982).”
See United States v. Underwood, 717 F.2d 482, 486-492 (9th Cir. 1983) (Skopil, J., dissenting), cert. denied, 465 U.S. 1036 (1984).